DETAILED ACTION
Applicant’s amendments and remarks, filed March 21, 2022, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1-14 and 16-20 amending. The following is a complete response to the March 21, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Koblish (US Pat. Pub. 2013/01970747), Bertolero et al. (US Pat. No. 7,542,807), Gliner (US Pat. Pub. 2015/0066021), Falwell (US Pat. No. 6,264,653) and Imran (US Pat. No. 5,545,161) were previously identified by the Examiner as the closest prior art to the subject matter of the instant claims. 
With respect to independent claim 1, the combination of Koblish and Bertolero were previously cited against this claim. However, upon entry of the amendments to the claim, the Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in the claim. Koblish, while providing for bipolar pairs of microelectrodes (such as the multiple 9 in figure 1), Koblish still remains deficient in teaching the pacing signal. Koblish also fails to provide for the newly-proffered impedance transducer configured to detect a capture signal, or any of the remaining functionality and methodology associated with the use of the impedance transducer in combination with the microelectrodes and the use of the pacing signal. The remaining prior art noted above fails to cure this deficiency in Koblish, nor do they disclose or make obvious these features individually or in any fair combination. Similar rationale is equally applicable to the system of independent claim 9 and the catheter arrangement in independent claim 16.
Thus, it is for at least the reasoning set forth above that the Examiner believes claims 1-20 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794